DETAILED ACTION
This action is in response to an amendment filed on 07/21/2020.
2.	Claims 1-30 are pending for examination.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sakamoto (US Pub. No. 2007/0216469 A1).
As to Claim 1, Sakamoto discloses a device comprising:
a first high-side switch (30u), a second high-side switch (30v) and a third high-side switch (30w), wherein first terminals of each of the first high-side switch, the second and the third high-side switch is coupled to a first terminal (13) of a first voltage source (201),
a first low-side switch (31u), a second low-side switch (31v) and a third low-side switch (31w), wherein second terminals of each of the first low-side switch, second low-side switch and the third low-side switches are to be coupled to a second terminal (12) of the first voltage source (201),
wherein a second terminal of the first high-side switch is coupled with a first terminal of the first low-side switch at a first output node (Fig.8 shows the high side of #30u connected to a first terminal of the first low-side switch #31u at a first output node),

the device further comprising: a pre-charging circuit (102u, 40u, 102v, 40v, 102w, 40w), wherein a terminal of the pre-charging circuit is coupled to a second voltage source (202) and wherein the pre-charging circuit is coupled to each of the first output node, the second output node and the third output node for pre-charging the first low-side switch, the second low-side switch and third low-side switche (See [0046], [0066] and [0118]).
As to Claim 2, Sakamoto discloses the device of claim 1, wherein each of the first high-side, the second high-side and the third high-side switch and the first low-side switch, the second low-side switch and the third low-side switch includes a body diode (130u,130v,130w, 131u,131v,131w and see also [0054]).
As to Claim 3, Sakamoto discloses the device of claim 2, wherein the first high-side, the second high-side and the third high-side switch and the first low-side switch, the second low-side switch and the third low-side switch are MOSFET transistors (See [0054]).
As to Claim 4, Sakamoto discloses the device of claim 3, wherein the pre-charging circuit comprises a switch (34) coupled between the first terminal of the pre-
As to Claim 5, Sakamoto discloses the device of claim 4 further comprising: an inductor coupled to the switch (See [0081]).
As to Claim 6, Sakamoto discloses the device of claim 5 further comprising:
a first diode (130u) coupled between the switch and the first output node, a second diode (130v) coupled between the switch and the second output node, and a third diode (130w) coupled between the switch and the third output node (See [0055]).
As to Claim 7, Sakamoto discloses the device of claim 6 further comprising:
a controller, wherein the controller is operative to altematingly open and close each respective pair of the first high-side switch and the first low-side switch, the second high-side switch and the second low-side switch, and the third high-side switch and the third low-side switch in at least one respective phase of operation of the driver circuit, and in the respective phase of operation activate the pre-charging circuit in dead times where both the respective high-side switch and the respective low-side switch of the respective pair are open (See [0081]-[0084]).
As to Claim 8, Sakamoto discloses a method comprising:
closing a low-side switch (31u,31v,31w) of a driver circuit (33u,33v,33w), 
opening the low-side switch (opening/closing a switch is how a switch is controlled – See also [0011]),
pre-charging the low-side switch while both the high-side switch and the low-side switch are open, closing the high-side switch while the low-side switch is open, and opening the high-side switch (…The voltage of the low-voltage-side voltage terminals 16u, 16v, 16w is a negative voltage lower than the voltage of the source terminal of the first switching elements. First capacitors 40u, 40v, 40w are inserted between the high-voltage-side voltage terminals 15u, 15v, 15w providing output terminals and a second source voltage terminal 19. The voltage of the low-voltage-side voltage terminals 16u, 16v, 16w is generated by the voltage charged to the first capacitors 40u, 40v, 40w. Further, first diodes 38u, 38v, 38w are inserted between the second power source voltage terminal 19 and the first capacitors 40u, 40v, 40w, respectively… (See [0046])
As to Claim 9, Sakamoto discloses the method of claim 8, wherein pre-charging the low-side switch includes: coupling the low-side switch to a voltage source (204).
As to Claim 10, Sakamoto discloses the method of claim 9, wherein said pre-charging reduces a current flowing through a body diode of the low-side switch during dead time when both the high-side switch and low-side switch are open (See [0046]).
As to Claim 11, Sakamoto discloses the method of claim 8, wherein pre-charging the low-side switch includes charging a parasitic capacitance of the low-side switch (See [0081]).
As to Claim 12, Sakamoto discloses a method comprising: operating the device of claim 1 (See [0046]).
As to Claim 13, Sakamoto discloses an apparatus comprising: 
a first high side switch (30u, 30v, 30w);
a first low side switch (31u, 31v, 31w) coupled in series with the first high side switch (30u, 30v, 30w –respectively), a node coupling the first high side switch to the 
a controller (32u,32v, 32w, 33u, 33v, 33w) operable to selectively control states of the first high side switch and the first low side switch to drive a first load (37u or 37v or 37w) via a circuit path (between high and low voltage side terminals) from the node to the first load (See [0046] and [0053]; and
a pre-charge circuit (102u, 40u, 102v, 40v, 102w, 40w) operable to pre-charge the node while the first high side switch and the first low side switch are both in an open state (See [0118]).
As to Claim 14, Sakamoto discloses the apparatus as in claim 13, wherein the pre-charge circuit includes a voltage source (202) and a corresponding switch (34), the corresponding switch operable to convey a voltage produced by the voltage source to the node to pre-charge the node while the first high side witch and the first low side switch are both in an open state (See [0066]).
As to Claim 15, Sakamoto discloses the apparatus as in claim 14, wherein the corresponding switch is operable to convey the voltage through an inductor to the node while the first high side switch and the first low side switch are both in an open state (See [0081]).
As to Claim 16, Sakamoto discloses the apparatus as in claim 13, wherein the first load is a winding of a motor (See [0053]).
As to Claim 17, Sakamoto discloses the apparatus as in claim 13, wherein the pre-charge circuit includes a voltage source, a corresponding switch, and an inductor element coupled between the corresponding switch and the node, the corresponding 
As to Claim 18, Sakamoto discloses the apparatus as in claim 13, wherein the pre-charge of the node is operable to reduce a current flowing through a body diode of the first low-side switch during a dead time when both the first high-side switch and the first low-side switch are open (See [0118]).
As to Claim 19, Sakamoto discloses the apparatus as in claim 13, wherein current flows from the first load through the circuit path to the node during a dead time in which both the high side switch and the first low side switch are both controlled to be in the open state (See [0119] – [0120]).
As to Claim 20, Sakamoto discloses the apparatus as in claim 19, wherein the pre-charge of the node is operable to speed recovery of a parasitic diode of the first low side switch, preventing current from the first load to flow through the node and the parasitic diode of the first low side switch (See [0132]).
As to Claim 21, Sakamoto discloses the apparatus as in claim 20, wherein the pre-charge of the node while the first high side switch and the first low side switch are both in an open state causes current to flow from the pre-charge circuit through the node and the first load (See [0012] & [0046]).
As to Claim 22, Sakamoto discloses the apparatus as in claim 13, wherein the pre-charge circuit includes a voltage source and a corresponding switch, the corresponding switch operable to convey current from the voltage source to the node to 
As to Claim 23, Sakamoto discloses the apparatus as in claim 22, wherein the current flows through the node and the circuit path to the first load (See [0115]).
As to Claim 24, Sakamoto discloses the apparatus as in claim 19 further comprising: a second low-side switch coupled in series with the second high- side switch; wherein a combination of the first load, a second load, and the second low-side switch are coupled in series (Fig.1 shows the loads 37u, 37v, 37w connected in series and see also [0115] – [0116]). 
As to Claim 25, Sakamoto discloses the apparatus as in claim 24, wherein the pre-charge circuit includes a voltage source and a corresponding switch, the corresponding switch operable to convey current produced by the voltage source through the node and the first load, the voltage source pre-charging the node while the first high-side switch and the first low-side switch are both in the open state (See [0065]-[0067]).
As to Claim 26, Sakamoto discloses the apparatus as in claim 25, wherein a combination of the voltage source, the first load, the second load, and the second low-side switch are disposed in a series path (Fig.1 shows the loads 37u, 37v, 37w connected in a series path and see also [0115]-[0116]).
As to Claim 27, Sakamoto discloses the apparatus as in claim 26, wherein the series path supports a flow of the current while the first high-side switch and the first 
As to Claim 28, Sakamoto discloses the apparatus as in claim 13, wherein the pre-charge circuit includes a circuit pathway including a voltage source, a corresponding switch, an inductor, and a diode disposed in series; and wherein the circuit pathway supports conveyance of current produced by the voltage source through the corresponding switch, the inductor, and the diode of the circuit path to the node while the first high- side switch and the first low-side switch are both in the open state (See [0065]-[0067], [0115]-[0116] and [0125]).
As to Claim 29, Sakamoto discloses the apparatus as in claim 28, wherein a series combination of the voltage source, corresponding switch, the inductor, and the diode are disposed in parallel with the first low-side switch (See [0065]-[0067] and [0125]).
As to Claim 30, Sakamoto discloses the apparatus as in claim 13, wherein the pre-charge circuit includes a circuit pathway including a voltage source, a corresponding switch, and a diode disposed in series; and wherein the circuit pathway supports conveyance of current produced by the voltage source through the corresponding switch and the diode of the circuit pathway to the node while the first high-side switch 

Response to Arguments/Remarks
5.	As to applicant’s arguments “…In response to the Office Action mailed on May 11, 2020, Applicants respectfully request reconsideration and allowance of the rejected and newly submitted claims…Sakamoto indicates that the capacitor 40u charges the capacitor 66. Contrary to the assertion set forth in the office action, there is no indication that the zener diode 102u and the capacitor 40 charge a respective output node in a manner as recited by the claimed invention…in contrast to the cited prior art, the claimed invention recites: a pre-charging circuit, wherein a terminal of the pre-charging circuit is coupled to a second voltage source and wherein the pre-charging circuit is coupled to each of the first output node, the second output node, and the third output node for pre-charging the first low-side switch, the second low-side switch, and the third low-side switch…Accordingly, Applicants submit that claim 1 is allowable. By virtue of dependency with respect to claim 1, Applicants respectfully request allowance of corresponding dependent claims…For applicable reasons, Applicants respectfully submit that claim 8 is allowable as well. By virtue of dependency with respect to claim 8, Applicants respectfully request allowance of corresponding dependent claims…For applicable reasons, Applicants respectfully submit that claim 13 is allowable as well... 
In response to applicant’s argument, the examiner respectfully disagrees with the applicant’s argument. It should be noted that the claims are examined using the broadest reasonable interpretation (BRI) in light of the specification. Hence, Sakamoto in its teachings as shown in Fig.1-30 discloses a pre-charging circuit (102u, 40u, 102v, 40v, 102w, 40w), wherein a terminal of the pre-charging circuit is coupled to a second voltage source (202) and wherein the pre-charging circuit is coupled to each of the first output node, the second output node and the third output node for pre-charging the first low-side switch, the second low-side switch and third low-side switch as shown by at least paragraph [0046], [0066] and [0118]). As to the applicant’s argument, it is also thought by Sakamoto’s by at least paragraph [0118] that  ‘in the case where the voltage of the high-voltage-side voltage terminal 15u far exceeds the voltage of the high-voltage terminal 11 and tends to exceed the maximum power source voltage of the controlling circuit 32u due to the parasitic inductance of the wiring or the like, therefore, the zener diode 102u breaks down and the capacitor 105u is charged’. Therefore the rejection of the independent claims and its respective dependent claims are maintained. In conclusion, the applicant's arguments filed on 07/21/2020 have been fully considered but they are not persuasive and its respective dependent claims are maintained as shown above. 

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981.  The examiner can normally be reached on 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GABRIEL AGARED/Patent Examiner, Art Unit 2846  
/KAWING CHAN/Primary Examiner, Art Unit 2846